Exhibit 10.37

November 8, 2010

Mr. John Lamar

11411 Shadow Way

Houston, Texas 77044

Dear John:

The purpose of this letter is to confirm the outline of responsibilities and
remuneration of your assignment as Chief Restructuring Officer (CRO) and Lead
Independent Director for YRC Worldwide Inc. as recently approved by the Board of
Directors and the Compensation Committee.

CRO Duties and Responsibilities: The CRO, among other things will be responsible
for overseeing the strategy, operations and restructuring efforts of YRC
Worldwide Inc. in its efforts to achieve short and long term viability and
business recovery. The CRO will report to and be responsible directly to the
Board of Directors of the Company. The CRO will also be available for
discussions with the Company’s creditors and the Administrative Agent and their
financial and other professional advisors, the International Brotherhood of the
Teamsters and their financial and other professional advisors, and other
professional advisors from time to time upon reasonable request related to the
Company’s financial status, business operations and restructuring plans.

Term of Agreement: The CRO assignment will be in effect for a period of 12
months, commencing November 8, 2010.

Fees: In addition to Director Compensation, the CRO duties will be compensated
at a rate of $80,000 per month.

Success Fee: The CRO will be eligible for a Success Fee of $500,000 based on the
achievement of specific objectives and business results to be determined by the
Board of Directors. Any earned incentive will be payable at the end of the
original twelve (12) month term of the CRO assignment.

Travel and Business Expenses: Reasonable expenses related to the roles of
Director and CRO will be reimbursed by the company.

If you have any questions about the terms of this agreement please contact Bev
Goulet or me.

Respectfully;

Jim Kissinger

Executive Vice President, Human Resources

YRC Worldwide Inc.

 

cc: Bev Goulet